Exhibit 4.1 EXECUTION VERSION NORFOLK SOUTHERN CORPORATION 5.750% Senior Notes due 2018 INDENTURE Dated as of April 4, 2008 U.S. Bank Trust National Association, Trustee TABLE OF CONTENTS Page ARTICLE I Definitions and Incorporation by Reference SECTION 1.01. Definitions 1 SECTION 1.02. Other Definitions 9 SECTION 1.03. Incorporation by Reference of Trust Indenture Act 10 SECTION 1.04. Rules of Construction 10 SECTION 1.05. Acts of Holders 11 ARTICLE II The Securities SECTION 2.01. Amount of Securities; Issuable in Series 11 SECTION 2.02. Form and Dating 12 SECTION 2.03. Execution and Authentication 13 SECTION 2.04. Registrar and Paying Agent 13 SECTION 2.05. Paying Agent To Hold Money in Trust 14 SECTION 2.06. Holder Lists 14 SECTION 2.07. Replacement Securities 14 SECTION 2.08. Outstanding Securities 15 SECTION 2.09. Temporary Securities 15 SECTION 2.10. Cancellation 15 SECTION 2.11. Defaulted Interest 15 SECTION 2.12. CUSIP Numbers 16 ARTICLE III Redemption SECTION 3.01. Notices to Trustee 16 SECTION 3.02. Selection of Securities To Be Redeemed 16 SECTION 3.03. Notice of Redemption 17 SECTION 3.04. Effect of Notice of Redemption 17 SECTION 3.05. Deposit of Redemption Price 17 SECTION 3.06. Securities Redeemed in Part 18 ARTICLE IV Covenants SECTION 4.01. Payment of Principal, Premium and Interest 18 SECTION 4.02. Maintenance of Office or Agency 18 SECTION 4.03. Money for Securities Payments to Be Held in Trust 18 SECTION 4.04. Corporate Existence 20 SECTION 4.05. Maintenance of Properties 20 SECTION 4.06. Payment of Taxes and Other Claims 20 SECTION 4.07. Limitations on Liens on Stock or Indebtedness of Principal Subsidiary 20 SECTION 4.08. Limitations on Funded Debt 21 SECTION 4.09. Waiver of Certain Covenants 22 SECTION 4.10. Statement as to Compliance 22 SECTION 4.11. [Reserved] 23 SECTION 4.12. Change of Control 23 SECTION 4.13. Calculation of Original Issue Discount 24 ARTICLE V Consolidation, Merger, Conveyance, Transfer or Lease SECTION 5.01. Company May Consolidate, Etc., Only on Certain Terms 24 SECTION 5.02. Successor Corporation Substituted 25 ARTICLE VI Defaults and Remedies SECTION 6.01. “Event of Default” 25 SECTION 6.02. Acceleration 27 SECTION 6.03. Other Remedies 28 SECTION 6.04. Waiver of Past Defaults 28 SECTION 6.05. Control by Majority 29 SECTION 6.06. Limitation on Suits 29 SECTION 6.07. Rights of Holders to Receive Payment 29 SECTION 6.08. Collection Suit by Trustee 29 SECTION 6.09. Trustee May File Proofs of Claim 30 SECTION 6.10. Priorities 30 SECTION 6.11. Undertaking for Costs 30 SECTION 6.12. Waiver of Stay or Extension Laws 30 ARTICLE VII Trustee SECTION 7.01. Duties of Trustee 31 SECTION 7.02. Rights of Trustee 32 SECTION 7.03. Individual Rights of Trustee 33 SECTION 7.04. Trustee’s Disclaimer 33 SECTION 7.05. Notice of Defaults 33 SECTION 7.06. Reports by Trustee to Holders 33 SECTION 7.07. Compensation and Indemnity 34 2 SECTION 7.08. Replacement of Trustee 34 SECTION 7.09. Successor Trustee by Merger 35 SECTION 7.10. Eligibility; Disqualification 36 SECTION 7.11. Preferential Collection of Claims AgainstCompany 36 ARTICLE VIII Satisfaction and Discharge of Indenture SECTION 8.01. Satisfaction and Discharge of Indenture 36 SECTION 8.02. Application of Trust Money 38 ARTICLE IX Supplemental Indentures SECTION 9.01. Supplemental Indentures Without Consent of Holders 38 SECTION 9.02. Supplemental Indentures with Consent of Holders 39 SECTION 9.03. Execution of Supplemental Indentures 40 SECTION 9.04. Effect of Supplemental Indentures 40 SECTION 9.05. Conformity with Trust Indenture Act 40 SECTION 9.06. Reference in Securities to Supplemental Indentures 40 ARTICLE X Miscellaneous SECTION 10.01. Trust Indenture Act Controls 41 SECTION 10.02. Notices 41 SECTION 10.03. Communication by Holders with Other Holders 42 SECTION 10.04. Certificate and Opinion as to Conditions Precedent 42 SECTION 10.05. Statements Required in Certificate or Opinion 42 SECTION 10.06. When Securities Disregarded 43 SECTION 10.07. Rules by Trustee, Paying Agent and Registrar 43 SECTION 10.08. Governing Law; Waiver of Jury Trial 43 SECTION 10.09. No Recourse Against Others 43 SECTION 10.10. Successors 43 SECTION 10.11. Multiple Originals 43 SECTION 10.12. Table of Contents; Headings 44 SECTION 10.13. Force Majeure 44 3 Appendix A - Provisions Relating to Initial Securities and Exchange Securities Exhibit 1 to Appendix A - Form of Initial Security Exhibit A - Form of Exchange Security Exhibit B - Form of Transferee Letter of Representation CROSS-REFERENCE TABLE TIA Indenture Section Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (b) 7.08; 7.10 (c) N.A. 311 (a) 7.11 (b) 7.11 (c) N.A. 312 (a) 2.06 (b) 10.03 (c) 10.03 313 (a) 7.06 (b)(1) N.A. (b)(2) 7.06 (c) 7.06; 10.02 (d) 7.06 314 (a) 4.02; 10.02 (b) N.A. (c)(1) 10.04 (c)(2) 10.04 (c)(3) N.A. (d) N.A. (e) 10.05 (f) 4.13 315 (a) 7.01 (b) 7.05; 10.02 (c) 7.01 (d) 7.01 (e) 6.11 316 (a) (last sentence) 10.06 (a)(1)(A) 6.05 (a)(1)(B) 6.04 (a)(2) N.A. (b) 6.07 317 (a)(1) 6.08 (a)(2) 6.09 (b) 2.05 318 (a) 10.01 N.A. Means Not Applicable. Note:This Cross-Reference Table shall not, for any purposes, be deemed to be part of this Indenture. INDENTURE dated as of April 4, 2008, between NORFOLK SOUTHERN CORPORATION, a Virginia corporation (the “Company”), and U.S. Bank Trust National Association, a national banking association duly organized and existing under the laws of the United States, as trustee (the “Trustee”). Each party agrees as follows for the benefit of the other party and for the equal and ratable benefit of the Holders of the Company’s 5.750% Senior Notes due 2018, to be issued, from time to time, in one or more series as provided in this Indenture (the “Initial Securities”) and, if and when issued pursuant to a registered or private exchange for the Initial Securities, the Company’s 5.750% Senior Notes due 2018 (the “Exchange Securities” and, together with the Initial Securities, the “Securities”): ARTICLE I Definitions and Incorporation by Reference SECTION 1.01.Definitions. “Act,” when used with respect to any Holder, has the meaning specified in Section 1.05. “Affiliate” of any specified Person means any other Person directly or indirectly controlling or controlled by or under direct or indirect common control with such specified Person. For the purposes of this definition, “control” when used with respect to any Person means the power to direct the management and policies of such Person, directly or indirectly, whether through the ownership of voting securities, by contract or otherwise; and the terms “controlling” and “controlled” have meanings correlative to the foregoing. “Below Investment Grade Ratings Event” means, with respect to the Securities, on any day within the 60-day period (which period shall be extended so long as the rating of the Securities is under publicly announced consideration for a possible downgrade by any Rating Agency) after the earlier of (1) the occurrence of a Change of Control; or (2) public notice of the occurrence of a Change of Control or the intention by the Company to effect a Change of Control, the Securities are rated below Investment Grade by each and every Rating Agency.Notwithstanding the foregoing, a Below Investment Grade Ratings Event otherwise arising by virtue of a particular reduction in rating shall not be deemed to have occurred in respect of a particular Change of Control (and thus shall not be deemed a Below Investment Grade Ratings Event for purposes of the definition of Change of Control Repurchase Event hereunder) if the Rating Agencies making the reduction in rating to which this definition would otherwise apply do not announce or publicly confirm or inform the Trustee in writing at the Company’s request that the reduction was the result, in whole or in part, of any event or circumstance comprised of or arising as a result of, or in respect of, the applicable Change of Control (whether or not the applicable Change of Control shall have occurred at the time of the Below
